Citation Nr: 0325767	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether additional VA disability compensation paid under the 
provisions of 38 U.S.C.A. § 1151 is subject to recoupment of 
an award settlement in a tort claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2000 action taken by VA RO, which 
reduced the veteran's disability compensation in order to 
recoup the amount of compensation received as part of a tort 
claim settlement against the VA.  A hearing was held before 
the undersigned Acting Veterans Law Judge via videoconference 
in April 2003.  


FINDINGS OF FACT

1.  In an August 1998 decision, the Board granted the 
veteran's claim of entitlement to compensation benefits for 
the residuals of rapidly progressive glomerulonephritis, with 
pulmonary hemorrhages, pursuant to the provisions of 
38 U.S.C.A. § 1151.

2.  Prior to the Board decision the veteran had obtained a 
settlement of an Federal Tort Claims Act claim in the amount 
of $75,000.00 based on the same disability.

3.  Payment of VA monetary disability compensation under the 
provisions of 38 U.S.C.A. § 1151 has been withheld, pending 
recoupment of the entire tort settlement.


CONCLUSION OF LAW

The veteran's compensation benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$75,000.00 against his Federal Tort Claims Act settlement 
award.  38 U.S.C.A. § 1151(b); 38 C.F.R. § 3.800(a)(2) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether additional VA 
disability compensation paid the veteran under the provisions 
of 38 U.S.C.A. § 1151 is subject to recoupment of an award 
settlement in a tort claim.

Initially, the Board observes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), were enacted 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the November 2001 
statement of the case.  The Board is not precluded from 
proceeding to an adjudication of the veteran's claim as the 
requirements of such authority have been satisfied.  

Specifically, the record reflects that the veteran was sent a 
letter in May 2001 which explained, among other things, the 
VCAA.  The veteran and his representative were notified of 
the evidence generally necessary to substantiate claims 
submitted to the RO, what evidence he was being expected to 
obtain and submit or provide information to allow the RO to 
obtain such evidence, and what evidence the RO would obtain 
and had obtained.  As well, the above noted statement of the 
case contained the pertinent laws and regulations governing 
this claim and the reasons for the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
and he has been afforded ample opportunity to submit such 
information and evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the RO also has made reasonable efforts to 
obtain relevant records.  In this regard, claims such as the 
one before the Board involve a strict legal determination as 
opposed to a determination based on a thorough review and 
weighing of medical and lay evidence.  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise. 

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the veteran will not 
be prejudiced as a result of the Board deciding this claim.  

In an August 1998 Board decision, the veteran was awarded 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of rapidly progressive glomerulonephritis, with 
pulmonary hemorrhages.  The claim was made regarding 
treatment received at a VA hospital in 1987.  

According to a report of contact form dated in August 2000, 
with a United State Attorney, in April 1995, the veteran 
received $75,000 in the settlement of a tort claim filed 
against VA due to the injuries/disabilities resulting from 
the treatment received in 1987.  

Thereafter, also in August 2000, the veteran was advised that 
his VA disability compensation benefits awarded under the 
provisions of 38 U.S.C.A. § 1151 would be withheld until the 
full amount of his tort settlement, $75,000.00, was 
recovered.  


According to various documents, to specifically include the 
August 2001 notice of disagreement, as well as the testimony 
of the veteran and his son provided during the April 2003 
hearing, it is contended that there should be no recoupment 
of his tort settlement because the veteran did not receive 
the full amount of the settlement, as medical and legal fees, 
and expenses were deducted from the award; that the 
settlement was not for a disability, as he was already 
disabled prior to the VA treatment at issue; that the 
settlement was compensation for pain and suffering, which is 
not part of his 38 U.S.C.A. § 1151 monthly compensation; that 
at the time of the settlement, VA did not reserve right to 
seek reimbursement of the tort settlement amount; and that VA 
lacks authority to make this type of reduction.  

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b).

The Board notes that 38 U.S.C.A. § 1151 was amended, 
effective October 1, 1997, by Pub. Law 104-204, § 422(a).  
Section 1151(b) of the amended statute, however, remains 
substantially identical to that portion of current law cited 
above.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

VA regulations implementing section 1151(b) provide that 
"[w]here any person is awarded a judgment on or after 
December 1, 1962, against the United States in a civil action 
brought pursuant to 28 U.S.C. 1346(b), or enters into a 
settlement or compromise on or after December 1, 1962, under 
28 U.S.C. 2672 or 2677, by reason of disability, aggravation 
or death within the purview of [38 U.S.C.A. § 1151], no 
compensation . . . shall be paid to such person for any month 
beginning after the date of such judgment, settlement, or 
compromise on account of such disability, aggravation, or 
death becomes final until the total amount of benefits which 
would be paid except for this provision equals the total 
amount included in such judgment, settlement, or compromise.  
The provisions of this paragraph do not apply, however, to 
any portion of such compensation . . . payable for any period 
preceding the end of the month in which such judgment, 
settlement, or compromise becomes final."  38 C.F.R. 
§ 3.800(a)(2) (2002).

Here, in the above referenced August 1998 Board decision, the 
veteran was granted compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of rapidly 
progressive glomerulonephritis, with pulmonary hemorrhages, 
linked to treatment received at a VA hospital in 1987.  He 
also obtained a $75,000.00 settlement of an tort claim under 
28 U.S.C. § 2677 under the Federal Tort Claims Act based on 
the same disability.

To the extent that the veteran argues that there should not 
be an offset against the portion of the settlement which was 
paid for attorneys' fees and other expenses, it is pointed 
out that the VA General Counsel has held that where, as here, 
it has been determined that a settlement agreement was 
entered into pursuant to a claim under the Federal Tort 
Claims Act by an appellant, the amount is to be offset by the 
entire amount of the settlement proceeds, including the 
amount of attorney fees paid out of such proceeds.  See 
VAOPGCPREC 7-94; 59 Fed. Reg. 27308 (1994); see also 
38 U.S.C.A. § 7104(c) (West 2002).

The Board notes that the veteran was clearly disabled at the 
time of the 1987 hospitalization (among other things, service 
connection was established for a psychiatric disorder, 
evaluated as 100 percent disabling since 1980), but finds his  
arguments to the effect that the settlement was not for a 
disability as he was already disabled, but rather for pain 
and suffering unpersuasive, as an additional disability - the 
residuals of rapidly progressive glomerulonephritis, with 
pulmonary hemorrhages - resulted from the treatment.  This is 
not to say that the settlement did not take into account pain 
an suffering.  In addition, there is no provision in the 
applicable law and regulations indicating that in settling a 
tort claim, the government must reserve a right to seek 
reimbursement, recoupment, of the settlement at any future 
time if benefits are established based on the same events 
ultimately leading to the settlement. 


Regardless, the bottom line in this matter is that the 
statute requiring the withholding of VA compensation to 
recoup a Federal Tort Claim settlement was enacted by 
Congress, and VA may not amend the statute or deviate from 
its provisions.  Accordingly, an allowance of the veteran's 
appeal is not possible in this case.

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $75,000.00 against his 
Federal Tort Claims Act settlement award and that the RO's 
offset of these benefits was proper.  When a veteran is 
awarded benefits pursuant to this Act, compensation shall not 
be paid pursuant to 38 U.S.C.A. § 1151 based on the same 
incident until an amount equal to the tort award is offset by 
VA.  See VAOPGCPREC 79-90; 55 Fed. Reg. 45714 (1990) (the 
offset provision of section 1151 was intended to assure that 
the same individual does not recover twice for the same 
disability or death).

Although sympathetic to the veteran's claim, it is clear that 
recoupment of the full amount of the veteran's separation pay 
before disability compensation under 38 U.S.C.A. § 1151 can 
be paid, is required. 38 C.F.R. § 3.700(a)(5)(i) (2002).  In 
a case such as this, where the law is dispositive, the claim 
should be denied for the lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to find that recoupment of the veteran's tort 
settlement in the entire amount of $75,000.00 is proper.  
Given that the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the veteran's 
favor is not for application.  See Ferguson v. Principi, 273 
F. 3d. 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 
5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).


ORDER

The appeal is denied.



REMAND

The Board notes that a review of the claims folder reveals 
that in an October 2002 brief, the veteran's representative 
essentially expressed disagreement with a June 2002 RO 
decision that denied the veteran special monthly compensation 
based on need for aid and attendance of another person.  
Given that such a notice of disagreement has been filed, a 
statement of the case should be issued by the RO regarding 
these issues.  See 38 C.F.R. § 19.26 (2002); Manlincon v. 
West, 12 Vet. App 238 (1999) (a notice of disagreement 
initiates review by the Board of the RO's denial, thus, the 
next step is for the RO to issue a statement of the case on 
the denial of the issue).

As such, this issue is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran and his 
representative with respect to the claim 
of entitlement to special monthly 
compensation based on need for aid and 
attendance of another person.  The 
veteran and his representative should be 
informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to place any of this issue in 
appellate status. 38 C.F.R. § 19.26 
(2002).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



